DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: line 5 recites, “the first end,” claim should be changed to recite –the bottom end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. [U.S. 9,431,756].
inside housing of 712 that holds 720); and a second connector (fig. 15; 10) including: an inner housing (fig. 15; 30) forming an aperture (fig. 9; top openings of 320), a suspension (fig. 15; 40) on the inner housing (30): and an outer housing (fig. 15; 20, 50) on the suspension (40), wherein the first end (inside housing of 712) of the first connector (70) is received by the aperture (top openings of 320) of the inner housing (30).

Regarding claim 2, Kataoka discloses wherein the first connector (70) forms a plurality of mating protrusions (see mark-up below from fig. 15; 1) and mating apertures (mark-up; 2).

    PNG
    media_image1.png
    477
    539
    media_image1.png
    Greyscale

Mark-up

Regarding claim 3, Kataoka discloses wherein the inner housing (30) forms a plurality of mating protrusions (mark-up; 1.1) and mating apertures (fig. 9; 320).

Regarding claim 4, Kataoka discloses wherein each one of the mating protrusions (1) on the first connector (70) is received by a respective one of the mating apertures (one 320) on the inner housing (30).

Regarding claim 5, Kataoka discloses wherein each one of the mating protrusions (1.1) on the inner housing (30) is received by a respective one of the mating apertures (2) on the first connector (70).

Regarding claim 6, Kataoka discloses wherein the suspension (40) is flexible (see figs. 17 and 19).

Regarding claim 7, Kataoka discloses wherein the first connector (70), inner housing (30), and outer housing (50, 20) are substantially inflexible (40 is the only flexing member, see figs. 17 and 19).

Regarding claim 8, Kataoka discloses wherein a ramp (fig. 16; interior surface of 430) is formed on an interior (inside of 40) of the suspension (40), and wherein the ramp (interior surface of 430) has an upper edge (fig. 16; section of interpreted ramp that is above the middle taper including interior of 420), a main body (fig. 16; middle taper), and a lower edge (fig. 16; section of interpreted ramp that is below the middle taper including 410).

Regarding claim 9, Kataoka discloses wherein the inner housing (30) has a notch (fig. 16; 312), and wherein at least a portion (420 portion) of the upper edge (section of interpreted ramp that is above the middle taper including interior of 420) of the ramp (interior surface of 430) is received by the notch (312).

Claim(s) 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara [U.S. 7,588,449].
Regarding claim 10, Takehara discloses a method of assembling a connector system, comprising: inserting an inner housing (fig. 2a; 26) into an aperture (fig. 2a; middle opening of 28) of a suspension (28), inserting a bottom end (fig. 2a; bottom of 26) of the inner housing (26) into a bottom aperture (fig. 5b; bottom opening of 27) of an outer housing (27); and inserting a bottom end (fig. 2a; tip 34) of a first connector (31) into an aperture (fig 2a; top opening of 26) of the inner housing (26).

Regarding claim 12, Takehara discloses wherein the suspension (28) is formed of a synthetic material (Col 5 Ln 7-8).

Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohn et al. [U.S. 5,516,303].
Regarding claim 17, Yohn discloses a connector system, comprising: a first connector (fig. 1; 10) having a bottom end (fig. 1; 36) and a first aperture (fig. 1; space that 24 occupies); an inner housing (fig. 1; 62) forming a first aperture (fig. 1; top opening of 62) and a second aperture (fig. 1; space that 70 occupies); a suspension (fig. 1; 94, 88, 90) on the inner housing (60), wherein the suspension (94) is flexible (see figs. 3-5); and an outer housing (fig. 1; 56) on the suspension (94, 88, 90), wherein the first end (36) of the first connector (10) is received by the first aperture (top opening of 62) of the inner housing (62).

Regarding claim 18, Yohn discloses wherein a first terminal position assurance member (24) is received by the first aperture (space that 24 occupies) of the first connector (10).

space that 70 occupies) of the inner housing (62).

Regarding claim 20, Yohn discloses wherein the inner housing (62) can move within the outer housing (56), because of a flexibility of the suspension (94, 88, 90), when the first end (36) of the first connector (10) is received by the first aperture (top opening of 62) of the inner housing (70).

Claim(s) 10, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bronk et al. [U.S. 2020/0403343].
Regarding claim 10, Bronk discloses a method of assembling a connector system, comprising: inserting an inner housing (fig. 5b; 10) into an aperture (fig. 5b; middle opening of 106) of a suspension (106), inserting a bottom end (fig. 5b; bottom of 10) of the inner housing (10) into a bottom aperture (fig. 5b; bottom space of 110) of an outer housing (110); and inserting a bottom end (fig. 6a; bottom tip of 200) of a first connector (200) into an aperture (top opening of 10) of the inner housing (10).

Regarding claim 11, Bronk discloses wherein the suspension (106) is flexible (fig. 5c; 106s are spring members).

Regarding claim 13, Bronk discloses wherein a ramp (fig. 5c; interior surfaces of 106e2, 106s, 106e1) is formed on an interior (inside of 106) of the suspension (106), wherein the ramp (interior surfaces of 106e2, 106s, 106e1) has an upper edge (interior surfaces of 106e2), a main body (interior surfaces of 106s), and a lower edge (interior surfaces of 106e1).

see figs. 10a, 10b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bronk et al. [U.S. 2020/0403343] in view of Bronk et al. [U.S. 2020/0313355].
Regarding claims 14 and 15, Bronk ‘343 discloses all of the claim limitations except wherein the inner housing has a notch [claim 14]; wherein at least a portion of the upper edge of the ramp is received by the notch [claim 15].
Regarding claims 14 and 15, Bronk ‘355 teaches the inner housing (fig. 6; 10) has a notch (fig. 2; space between 40 and 50); wherein at least a portion of the upper edge (fig. 6; bottom curve of the diagonal portion of 106) of the ramp (diagonal portion) is received by the notch (space between 40 and 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the inner housing has a notch and at least a portion of the upper edge of the ramp is received by the notch as suggested by Bronk ‘355 for the benefit of providing improved floating ability for better self-alignment of connectors.

Conclusion
See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831